DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species A and subspecies 1 in the reply filed on 8/2/2022 is acknowledged. Accordingly, claims 6-8, 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or subspecies, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utterberg (PG PUB 2004/0073176).
Re claim 1, Utterberg discloses a connector 50 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: a coupling portion 66 configured to engage with a mating connector (it is noted that the phrase “configured to engage with a mating connector” is a functional limitation and, therefore, “a mating connector” is not a part the claimed invention; this limitation is met in view of Fig 5 that shows coupling portion 66 engaging with mating connector 68); a tubing portion (the entire structure of connector 50 except for coupling portion 66 and sealing portion 56) extending from the coupling portion (as seen in Fig 5), the tubing portion comprising a tubing portion elastic modulus (inherent as all materials have an elastic modulus even if that modulus is zero) and the tubing portion defining a lumen 52+86 in fluid communication with the coupling portion (as seen in Fig 5), wherein the tubing portion is configured to engage with a tubing (it is noted that the phrase “configured to engage with a tubing” is a functional limitation and, therefore, “a tubing” is not a part of the claimed invention; this limitation is met in view of Fig 5 that shows the tubing portion engaging with tubing 72); and a sealing portion 56 coupled to the tubing portion (as seen in Fig 5), the sealing portion comprising a sealing portion elastic modulus (inherent as all materials have an elastic modulus even if that modulus is zero), wherein the sealing portion elastic modulus is lower than the tubing portion elastic modulus (Para 37 discloses that the sealing portion is formed of an elastomer and Para 8 discloses that the tubing portion is “rigid and nonelastomeric”), and the sealing portion is configured to sealingly engage against the tubing (it is noted that the phrase “configured to sealingly engage against the tubing” is a functional limitation and, therefore, the “tubing” is not a part of the claimed invention; this limitation is met in view of Fig 5 and Para 49).
Re claim 2, Utterberg discloses that the sealing portion comprises a same material as the tubing (this limitation is met since “the tubing” is not a part of the claimed invention and a user could choose a tubing of the same material as the sealing portion).
Re claim 3, Utterberg discloses that the tubing portion is configured to receive the tubing within the lumen (this limitation is met since “the tubing is not a part of the claimed invention and Fig 5 shows that the tubing portion is structurally capable of receiving a tube 72 within the lumen).  
Re claim 4, Utterberg discloses that the sealing portion is coupled to an inner surface of the lumen (as seen in Fig 5; it is noted that all components of the connector are coupled to one another either directly or indirectly).
Re claim 5, Utterberg discloses that the sealing portion is comolded with the tubing portion (Para 7).  
Re claim 9, Utterberg discloses a method (using the connector 50 and tubing 72 of Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: advancing a tubing 72 toward a connector 50 (Para 44, “male luer 72 of luer lock 70 has advanced through tube 62”); engaging the tubing with a tubing portion (the entirety of connector 50 except for sealing portion 56) of the connector (as seen in Fig 5; Para 49); and DB2/ 43526793.12Application No. 17/035,131sealingly engaging the tubing with the tubing portion of the connector via a sealing portion 56 coupled to the tubing portion (Para 49), wherein a sealing portion elastic modulus is lower than a tubing portion elastic modulus (all materials inherently have an elastic modulus, even if that elastic modulus is zero; the sealing portion is disclosed as being an elastomer (Para 37) and the tubing portion is disclosed as being “rigid and nonelastomeric” (Para 8)).
Re claim 10, Utterberg discloses filling voids defined between the tubing and the tubing portion of the connector via the sealing portion (Para 44; as seen in Fig 5, when deformed by the tubing 72, the sealing portion 56 passes into the voids of the enlarged diameter chamber 74).
Re claim 11, Utterberg discloses advancing the tubing into a lumen 52+86 defined by the tubing portion of the connector (Para 44, “male luer 72 of luer lock connector 70 has advanced through tube 62”).  
Re claim 13, Utterberg discloses comolding the sealing portion with the tubing portion of the connector (Para 7).  
Re claim 15, Utterberg discloses a connector assembly (the entire assembly seen in Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: a connector 50 comprising: a coupling portion 66 configured to engage with a mating connector (it is noted that the phrase “configured to engage with a mating connector” is a functional limitation and, therefore, “a mating connector” is not a part the claimed invention; this limitation is met in view of Fig 5 that shows coupling portion 66 engaging with mating connector 68); a tubing portion (the entire structure of connector 50 except for coupling portion 66 and sealing portion 56) extending from the coupling portion (as seen in Fig 5), the tubing portion comprising a tubing portion elastic modulus (inherent as all materials have an elastic modulus even if that modulus is zero) and the tubing portion defining a connector lumen 52+86 in fluid communication with the coupling portion (as seen in Fig 5); and a sealing portion 56 coupled to the tubing portion (as seen in Fig 5), the sealing portion comprising a sealing portion elastic modulus (inherent as all materials have an elastic modulus even if that modulus is zero), wherein the sealing portion elastic modulus is lower than the tubing portion elastic modulus (Para 37 discloses that the sealing portion is formed of an elastomer and Para 8 discloses that the tubing portion is “rigid and nonelastomeric”); and a tubing 72 defining a tubing lumen (as seen in Fig 5 but not labeled), wherein the tubing is sealingly engaged with the sealing portion (Para 49) and the tubing lumen is in fluid communication with the connector lumen (as seen in Fig 5).
Re claim 16, Utterberg discloses that the tubing comprises an integrated connector (“male luer 72 of luer lock connector 70”, Para 44), wherein the integrated connector is sealingly engaged with the sealing portion of the connector (Para 49).
Re claim 17, Utterberg discloses that the integrated connector comprises an integrated connector elastic modulus (inherent as all materials have an elastic modulus even if that modulus is zero) and the integrated connector elastic modulus is greater than the sealing portion elastic modulus (since the sealing portion 56 is disclosed as being an “elastomer” (Para 37) and the material of the integrated connector deforms the sealing portion 56 (Para 44)).  
Re claim 18, Utterberg discloses that the integrated connector comprises a tapered geometry (as seen in Fig 5; Para 45).
Re claim 19 Utterberg discloses that the sealing portion comprises an elastomer (Para 37).  
Re claim 20, Utterberg discloses that the tubing portion is configured to receive the tubing within the connector lumen (as seen in Fig 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes that WO 2007/008511 to Fangrow (cited by the Applicant on the 3/28/2022 IDS) and WO 2017/091635 to Bechstein et al. each read on at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783